Citation Nr: 1227797	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-03 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ulnar neuropathy (claimed as pinched nerves on the left hand).

2.  Entitlement to service connection for cervical C8-T1 radiculopathy (claimed as pinched nerves in cervical area).

3.  Entitlement to service connection for hypertension as secondary to the service connected disability of diabetes mellitus type 2.

4.  Entitlement to an initial rating in excess of 10 percent for service connected left carpal tunnel syndrome.

5.  Entitlement to an increased rating for diabetes mellitus type 2, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and September 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in April 2008 and October 2008; statements of the case were issued in October 2008 and March 2010; and substantive appeals were received in October 2008 and April 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the Virtual VA records reflects that the RO issued a January 2012 rating decision addressing two issues that are not on appeal.  The existence of the rating decision has no bearing on these claims.  However, the Board notes that the rating decision references a July 2007 Social Security Administration (SSA) Determination that appears to be at least partially favorable.  However, the records upon which the decision was based are not part of the claims file.  

Since the precise nature of the Veteran's medical history may be relevant in the present case, the Veteran's SSA records should be obtained.  VA has a duty to obtain SSA records when they may be relevant and VA has actual notice that the Veteran is receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Additionally, in regard to the increased rating claims, the Veteran underwent VA examinations for carpal tunnel syndrome and diabetes mellitus type 2 more than four years ago (in March 2008 and July 2008 respectively).  In October 2008, the Veteran submitted a statement in which he stated that his disabilities have "considerably worsened."  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Consequently, the Board finds that new VA examinations are warranted for the purpose of determining the current severity of the Veteran's service connected left carpal tunnel syndrome and diabetes mellitus type 2.

Finally, in regard to the Veteran's service connection claim for hypertension, the Board finds that the July 2008 VA examination report is inadequate.  The examiner opined that the Veteran's hypertension was not caused by or a result of his diabetes mellitus.  His rationale was that the disabilities were diagnosed at the same time (as per the Veteran).  The examiner failed to render an opinion on whether the Veteran's hypertension is being aggravated by his diabetes mellitus type 2.  The Board finds that a new examination is warranted for the purpose of determining whether the Veteran's diabetes mellitus caused or aggravated his hypertension.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The RO should contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

3.  The RO should schedule the Veteran for VA examinations for the purpose of determining the current severity of his carpal tunnel syndrome and diabetes mellitus type 2.  The claims file should be made available to the examiners for review in connection with the examinations.  Any special tests deemed medically advisable should be conducted.  

With regards to carpal tunnel syndrome, the examiner should be asked to state whether the paralysis of the Veteran's left had is complete.  If the paralysis is incomplete, the examiner should state whether the incomplete paralysis is severe, moderate, or mild.    

4.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's hypertension.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused, or permanently aggravated by, his service connected diabetes mellitus type 2.  

5.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

